Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 08/15/22, after the Non Final Office Action on 05/20/22. Claim 1 has been amended; and claim 3 has been cancelled.
Applicant’s arguments dated 08/15/22, with respect to the rejection(s) of claims 1, 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. US 2019/0011785. 
Claims 1, 2, 4-20 are pending.
This Action is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 6, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. US 2019/0011785.
Claim 1: Li et al. disclose a driver array substrate, comprising 
(Figs. 1, 5) a substrate (array substrate includes a plurality of pixel regions 100, each pixel region 100 includes a pixel electrode, a storage capacitor and a semiconductor device) [0033-0034], 
a plurality of first sub-pixels 11, a plurality of second sub-pixels 12 [0035], and a plurality of common electrodes (common electrode lines 30) [0041] provided on the substrate, 
(Fig. 1) each first sub-pixel 11 comprising a first thin film transistor, each second sub-pixel comprising a second thin film transistor (first thin film transistor and second thin film transistor) [0034] [0039-0040], 
(Fig. 1) the first sub-pixels 11 and the second sub-pixels 12 are arranged in both a first direction (X-direction) and a second direction (Y-direction) of the substrate (array substrate); the first sub-pixels and the second sub-pixels are sequentially arranged alternately in the first direction, and the first sub-pixels and the second sub-pixels are sequentially alternately arranged in the second direction (multi-domain display) [0036]; 
(Fig. 1) each first sub-pixel 11 further comprises a first storage capacitor 1/30 (drain 1/ common electrode line 30) [0035] [0041], a first end of the first storage capacitor 1/30 is connected to a drain 1 of a corresponding first thin film transistor and a second end of the first storage capacitor is connected to a first end of a corresponding common electrode 30 (first storage capacitor may be formed by the first drain electrode 1 and the common electrode line 30) [0041]; 
each second sub-pixel 12 further comprises a second storage capacitor 2/30 (drain 2/ common electrode line 30) [0035] [0041], a capacitance value of the second storage capacitor 2/30 is less than that of the first storage capacitor 1/30 (the area of the second overlapping region is less than that of the first overlapping region, so that the capacitance of the second storage capacitor is less than that of the first storage capacitor) [0044], a first end of the second storage capacitor is connected to a drain 2 of a corresponding second thin film transistor, a second end of the second storage capacitor is connected to a first end of a corresponding common electrode 30 (second storage capacitor may be formed by the second drain electrode 2 and the common electrode line 30) [0041]; a second end of each common electrode 30/30 is configured to be connected to a same potential (common electrode line 30);
(Fig. 1) wherein a drain 1 of each first thin film transistor and a common electrode 30 are insulated from each other and overlap to form first overlap region (By setting a width of the part of the first drain electrode 1 located in the first overlapping region greater than a width of other part(s) of the first drain electrode 1, an area of the first overlapping region may be enlarged, thereby increasing the capacitance of the first storage capacitor) [0042]; a drain 2 of each second thin film transistor and a common electrode 30 are insulated from each other and overlap to form a second overlap region, 
an area of the first overlap region is greater than that of the second overlap region (the area of the second overlapping region is less than that of the first overlapping region, so that the capacitance of the second storage capacitor is less than that of the first storage capacitor) [0044].  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 6, 10-12: Li et al. disclose a driver array substrate, comprising 
Claims 6: (Fig. 1) a drain 1 of each first thin film transistor and a common electrode 30 are insulated from each other (inherent) and overlap to form first overlap region 1/30 (drain 1/ common electrode line 30) [0035]; a drain 2 of each second thin film transistor 413b and a common electrode 30 are insulated from each other (inherent) and overlap to form a second overlap region 2/30 (drain 2/ common electrode line 30) [0035]; an area of the first overlap region is greater than that of the second overlap region (the area of the second overlapping region is less than that of the first overlapping region, so that the capacitance of the second storage capacitor is less than that of the first storage capacitor) [0044].
Claim 10: (Fig. 1) a common electrode 30 corresponding to the drain 1 of the first thin film transistor and a common electrode 30 corresponding to the drain 2 of the second thin film transistor are electrodes with a same property (Li et al. disclose a same common electrode 30, thus having a same property). Regarding the limitation “wherein a drain of a first thin film transistor and a drain of a second thin film transistor are manufactured simultaneously”: applicant fails to establish the claimed feature(s) above is crucial as a solution for solving any stated or long-felt need or an art-recognized problem; i.e., applicant fails to provide persuasive evidence that the simultaneous manufacturing step as claimed was significant and therefore an inventive feature. Absent such criticality, discovering a proper manufacturing step is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claim 11: Regarding the limitation “the drain of the first thin film transistor and the drain of the second thin film transistor are manufactured simultaneously”: applicant fails to establish the claimed feature(s) above is crucial as a solution for solving any stated or long-felt need or an art-recognized problem; i.e., applicant fails to provide persuasive evidence that the simultaneous manufacturing step as claimed was significant and therefore an inventive feature. Absent such criticality, discovering a proper manufacturing step is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Claim 12: (Figs. 4A, 4B) the common electrode corresponding to the drain of the first thin film transistor and the common electrode corresponding to the drain of the second thin film transistor are electrodes with a same property (Li et al. disclose a same common electrode 30, thus having a same property).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2019/0011785 in view of Lin et al. CN 210005815.
Claim 2:
Lin et al. teach
Regarding the limitation “a ratio of the capacitance value of the first storage capacitor to that of the second storage capacitor equals to 3/2”: Lin et al. in (Fig. 2) teach a capacitance value of the second storage capacitor 60 is less than that of the first storage capacitor 50, i.e., a ratio of the capacitance value of the first storage capacitor to that of the second storage capacitor is greater than 1 [0074]. However, applicant fails to establish the claimed feature(s) above (equals to 3/2) is crucial as a solution for solving any stated or long-felt need or an art-recognized problem; i.e., applicant fails to provide persuasive evidence that the particular ratio 3/2 as claimed was significant and therefore an inventive feature. Absent such criticality, discovering a workable range of a particular wavelength, luminance, radiation duration, among other workable parameters is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Lin's structure in order to provide improved characteristics of wide viewing angle display, as taught by Lin [Abstract].

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2019/0011785 as applied to claim 1 above and further in view of Song CN 110426904.
Claims 4, 5:
Song teaches
Claim 4: (Figs. 1, 2) wherein an insulation layer 40 is further provided on the substrate; the common electrode 30 covers a part of the substrate, and the insulation layer 40 covers the common electrode 30 and the substrate; the drain 51 of the first thin film transistor covers a part of the insulation layer 40 (gate insulating layer) and spatially overlaps the common electrode 30 to form the first overlap region (at least partially overlapped) [0050]; the drain 51 of the second thin film transistor covers a part of the insulation layer 40 (gate insulating layer) and spatially overlaps the common electrode 30 to form the second overlap region 515 (the drain electrode 51 on the gate insulating layer 40 at least partially overlaps the common electrode 30 to form a second storage capacitor 515) [0057].
Claim 5: Regarding the limitation “a ratio of the area of the first overlap region to that of the second overlap region equals to 3/2”: applicant fails to establish the claimed feature(s) above is crucial as a solution for solving any stated or long-felt need or an art-recognized problem; i.e., applicant fails to provide persuasive evidence that the particular ratio 3/2 as claimed was significant and therefore an inventive feature. Absent such criticality, discovering a workable range of a particular wavelength, luminance, radiation duration, among other workable parameters is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Song's structure in order to provide improved characteristics of wide viewing angle display, as taught by Song [Abstract].

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2019/0011785 in view of Xie et al. CN 101315507.
Claim 7:
Xie et al. teach
Claim 7: (Fig. 4A) a number of scan lines 420 and a number of data lines 430, wherein the data lines 430 and the scan lines 420 are conductive wires arranged on the substrate, the data lines 430 are arranged along the first direction (Y-direction) of the substrate, and the scan lines 420 are arranged along the second direction (X-direction) of the substrate.  
Claim 8: (Fig. 4A) the first sub-pixels 411a are arranged on the substrate, a gate of each first thin film transistor 413a is connected to a corresponding scan line 420, a source is connected to a corresponding data line 430, and (Fig. 4B) a drain is connected to a first end of a corresponding first storage capacitor 417a.
Claim 9: (Figs. 4A, 4B) the second sub-pixels 411b are arranged on the substrate, a gate of each second thin film transistor 413b is connected to a corresponding scan line 420, a source is connected to a corresponding data line 430, a drain is connected to a first end of a corresponding second storage capacitor 417b, (Fig. 4B) a second end of each second storage capacitor 417b is connected to a first end of a corresponding common electrode 440.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2019/0011785 as applied to claim 1 above, and further in view of Lee et al. US 2011/0316837.
Claim 13: Li et al. disclose
(Fig. 1) (similar to claim 1) a drain (drain 1, 2) of each third sub-pixel (array pattern) is connected to a first end of a corresponding third storage capacitor (30), and a second end of the third storage capacitor is connected to a corresponding common electrode 30 (array substrate includes a plurality of pixel regions 100, each pixel region 100 includes a pixel electrode, a storage capacitor and a semiconductor device) [0033-0034],
Regarding the claimed limitation “a capacitance value of the third storage capacitor is different from the capacitance value of the first storage capacitor and the capacitance value of the second storage capacitor”: Li et al. disclose in [0044] “the area of the second overlapping region is less than that of the first overlapping region, so that the capacitance of the second storage capacitor is less than that of the first storage capacitor” [0044]. Thus it is known in the prior art, a capacitance value of a storage capacitor (“third” storage capacitor) could be made different from the capacitance value of other storage capacitors (“first”/”second” storage capacitors) as needed, by changing the area/parameters of the overlapping regions accordingly.
And Lee et al. further teaches
(Figs. 1, 3) a number of third sub-pixels, wherein each third sub-pixel PX comprises a third thin film transistor TFT and a third storage capacitor Cst
(Fig. 3) a gate of each third sub-pixel PX is connected to a corresponding scan line Gi, a source of each third sub-pixel PX is connected to a corresponding data line Dj, a drain of each third sub-pixel PX is connected to a first end of a corresponding third storage capacitor Cst, and a second end of the third storage capacitor Cst is connected to a corresponding common electrode Vboost [0032], 
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Lee's structure in order to provide improved characteristics of wide viewing angle display, as taught by Lee [Abstract].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2019/0011785 as applied to claim 1 above, and further in view of Song CN 110426904 and Hui CN 112192124.
Claim 14:
Song teaches
Regarding the limitation “the capacitance values of the first storage capacitor and the second storage capacitor are set respectively according to a capacitance determinant C= ϵS/ (4πkd), wherein ϵ is a dielectric constant, π is a ratio of a circumference of a circle to a diameter thereof, k is an electrostatic force constant, S is a frontal projected area of two poles of a capacitor, and d is a distance between the two poles of the capacitor”: Song teaches in (Figs. 1, 2) [0057] the storage capacitances are each formed using a drain, an insulating layer and a common electrode, having the same material properties of the layers and known uniform dielectric constants of the insulating layers to simplify the process. 
Hui further teaches 
the formula C = ε r S/4 π kd (regarding capacitance determinants) is known in the prior art. Thus it would be apparent to one skilled in the art that the relationship of the selected size of the each storage capacitance can be adjusted by adjusting the area of the overlapping region of each storage capacitance according to the claimed formula C= ϵS/ (4πkd). 
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Song's structure in order to provide improved characteristics of wide viewing angle display, as taught by Song [Abstract]; and with Hui's capacitance determinants in order to provide improved automatic positioning structure, as taught by Hui [Effects].

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2019/0011785 in view of Lin et al. CN 210005815 and Kim US 2004/0125306.
Claim 15: Li et al. disclose a driver array substrate, comprising 
(Figs. 1, 5) a substrate (array substrate includes a plurality of pixel regions 100, each pixel region 100 includes a pixel electrode, a storage capacitor and a semiconductor device) [0033-0034], 
a plurality of first sub-pixels 11, a plurality of second sub-pixels 12 [0035], and a plurality of common electrodes (common electrode line 30) [0041] provided on the substrate, 
(Fig. 1) each first sub-pixel 11 comprising a first thin film transistor, each second sub-pixel comprising a second thin film transistor (first thin film transistor and second thin film transistor) [0034] [0039-0040], 
wherein the first sub-pixels 11 and the second sub-pixels 12 are arranged in both a first direction (X-direction) and a second direction (Y-direction) of the substrate (array substrate); the first sub-pixels and the second sub-pixels are sequentially arranged alternately in the first direction, and the first sub-pixels and the second sub-pixels are sequentially alternately arranged in the second direction (multi-domain display) [0036]; 
(Fig. 1) each first sub-pixel 11 further comprises a first storage capacitor 1/30 (drain 1/ common electrode line 30) [0035], a first end of the first storage capacitor is connected to a drain 1 of a corresponding first thin film transistor and a second end of the first storage capacitor is connected to a first end of a corresponding common electrode 30 (first storage capacitor is formed by the first drain electrode 1 and the common electrode line 30) [0041]; 
each second sub-pixel 12 further comprises a second storage capacitor 2/30 (drain 2/ common electrode line 30) [0035], a capacitance value of the second storage capacitor is less than that of the first storage capacitor (the area of the second overlapping region is less than that of the first overlapping region, so that the capacitance of the second storage capacitor is less than that of the first storage capacitor) [0044], 
a first end of the second storage capacitor is connected to a drain 2 of a corresponding second thin film transistor, 
except
wherein the first sub-pixels and the second sub-pixels are arranged in both a first direction and a second direction of the substrate; the first sub-pixels and the second sub-pixels are sequentially arranged alternately in the first direction, and the first sub-pixels and the second sub-pixels are sequentially alternately arranged in the second direction;
a second end of the second storage capacitor is connected to a gate of a thin film transistor of an adjacent sub-pixel
however Lin et al. teach
(Fig. 3) the first sub-pixels 10 and the second sub-pixels 20 are arranged in both a first direction (along scan line) and a second direction (along data line) of the substrate; the first sub-pixels 10 and the second sub-pixels 20 are sequentially arranged alternately in the first direction (along scan line), and the first sub-pixels and the second sub-pixels are sequentially alternately arranged in the second direction (along data line);
(Fig. 2) a capacitance value of the second storage capacitor 60 is less than that of the first storage capacitor 50;
and Kim teach
(Fig. 3) [0015] a storage capacitor "C" (considered as “second” storage capacitor) uses a portion of the gate line 52 (upper TFT) as a first capacitor electrode and the first pixel portion 70a as a second capacitor electrode [0015]
(Fig. 3) a first end of the second storage capacitor “C” is connected to the drain 64 of a pixel region by the first pixel portion 70a, and a second end of the second storage capacitor “C” is connected to a gate 58 of a thin film transistor “T” of an adjacent pixel region thin film transistor (lower TFT).
It would have been obvious to one of ordinary skill in the art to modify Li’s invention with Lin's structure in order to provide improved characteristics of wide viewing angle display, as taught by Lin [Abstract]; and with Kim's structure in order to provide improved contact characteristics of common lines, as taught by Kim [0003].

Claim 16:
Lin et al. teach
Regarding the limitation “a ratio of the capacitance value of the first storage capacitor to that of the second storage capacitor equals to 3/2”: Lin et al. in (Fig. 2) teach a capacitance value of the second storage capacitor 60 is less than that of the first storage capacitor 50, i.e., a ratio of the capacitance value of the first storage capacitor to that of the second storage capacitor is greater than 1 [0074]. However, applicant fails to establish the claimed feature(s) above (equals to 3/2) is crucial as a solution for solving any stated or long-felt need or an art-recognized problem; i.e., applicant fails to provide persuasive evidence that the particular ratio 3/2 as claimed was significant and therefore an inventive feature. Absent such criticality, discovering a workable range of a particular wavelength, luminance, radiation duration, among other workable parameters is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Lin's structure in order to provide improved characteristics of wide viewing angle display, as taught by Lin [Abstract].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2019/0011785, Lin et al. CN 210005815, Kim US 2004/0125306 as applied to claim 15 above and further in view of Song CN 110426904 and Hui CN 112192124.
Claim 17: 
Song teaches
Regarding the limitation “the capacitance values of the first storage capacitor and the second storage capacitor are set respectively according to a capacitance determinant C= ϵS/ (4πkd), wherein ϵ is a dielectric constant, π is a ratio of a circumference of a circle to a diameter thereof, k is an electrostatic force constant, S is a frontal projected area of two poles of a capacitor, and d is a distance between the two poles of the capacitor”: Song teaches in (Figs. 1, 2) [0057] the storage capacitances are each formed using a drain, an insulating layer and a common electrode, having the same material properties of the layers and known uniform dielectric constants of the insulating layers to simplify the process. 
Hui further teaches 
the formula C = ε r S/4 π kd (regarding capacitance determinants) is known in the prior art [0032]. Thus it would be apparent to one skilled in the art that the relationship of the selected size of the each storage capacitance can be adjusted by adjusting the area of the overlapping region of each storage capacitance according to the claimed formula C= ϵS/ (4πkd). 
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Song's structure in order to provide improved characteristics of wide viewing angle display, as taught by Song [Abstract]; and with Hui's capacitance determinants in order to provide improved automatic positioning structure, as taught by Hui [Effects].

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2019/0011785, Lin et al. CN 210005815 and Kim US 2004/0125306 as applied to claim 15 above and further in view of Lin CN 209248197 (hereinafter “Lin-197”).
Claims 18-20:
Lin-197 teaches
Claim 18: (Figs. 14) [0078] a color film substrate 210 matching the driver array substrate 220, and a liquid crystal layer (liquid crystal display) provided between the driver array substrate 220 and the color film substrate 210.
Claim 19: (Figs. 1, 2) [0009] the color film substrate comprises a red color resist, a green color resist, and a blue color resist (R/G/B unit pixels comprising red, green, and blue colors); color resists along the first direction are arranged in a loop according to an order indicated by the red color resist, the green color resist, and the blue color resist (R/G/B unit pixels comprising red, green, and blue colors); color resists along the second direction are arranged in a loop according to an order indicated by the red color resist, the blue color resist, and the green color resist (R/G/B unit pixels comprising red, green, and blue colors arranged in sequence) [0064]; and the first direction (X-direction) is perpendicular to the second direction (Y-direction).  
Claim 20: (Fig. 14) a display device comprising the display panel 200.
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Lin-197's structure in order to provide improved image quality, as taught by Lin-197 [Abstract].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871